(after stating the facts as above). The defendant in error made request, and the court refused it, to submit to the jury for finding the question of whether or not the building had become vacant or unoccupied for full 10 days before the fire, and whether or not such lack of occupancy was waived by the insurance company. The evidence so conclusively shows that the house was vacant during all the time from February 1, 1915, until about March 10, 1915, that it is believed the court was fully warranted in not requiring the jury to find such established fact. But there is a vacancy permit in evidence, purporting to be issued by the insurance company through its agents, authorizing vacancy or nonoccupancy of the building from February 10, 1915, to noon of March 10, 1915. And it is not suggested by the evidence that the instrument as such was not genuinely executed by the agents of the insurance company, nor that the recitals on its face are incorrectly stated in point of fact. And the instrument was introduced in evidence without objection thereto. The instrument would therefore be sufficient of itself to show that *Page 1179 
the house was vacant with the written consent of the insurance company from February 10, 1915, and could continue vacant and unoccupied until noon of March 10, 1915.
In this state of the evidence, it is concluded that reversible error may not be predicated upon the ruling of the court as complained of.